

Exhibit 10.25


Loan No. 1011181

LIMITED GUARANTY
(Secured Loan)
THIS LIMITED GUARANTY (“Guaranty”) is made as of January 14, 2014, by KBS SOR
PROPERTIES, LLC, a Delaware limited liability company (“Guarantor”), in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Administrative Agent”), as
administrative agent for itself and the Lenders from time to time a party to the
Loan Agreement (defined below) (“Lenders”).
R E C I T A L S
A.
Pursuant to the terms of that certain Loan Agreement, dated as of the date
hereof, by and between KBS SOR Plaza Bellevue, LLC, a Delaware limited liability
company (“Borrower”), Administrative Agent and Lenders (as the same may be
amended, modified, supplemented or replaced from time to time, the “Loan
Agreement”), Administrative Agent and Lenders have agreed to loan to Borrower
the principal sum of One Hundred Eleven Million Dollars ($111,000,000) (the
“Loan”) for the purposes specified in the Loan Agreement.

B.
The Loan Agreement provides that the Loan is evidenced by one or more Secured
Promissory Notes in the aggregate principal amount of One Hundred Eleven Million
Dollars ($111,000,000) (as the same may be amended, modified or replaced from
time to time, collectively, the “Note”), each executed by Borrower in favor of a
Lender, and is further evidenced by the documents described in the Loan
Agreement as the “Loan Documents”. The Note is secured by, among other things, a
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of the date hereof, executed by Borrower, as mortgagor, in
favor of Administrative Agent, for the benefit of Lenders, as trustor (as the
same may be amended, modified, supplemented or replaced from time to time, the
“Deed of Trust”). All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

C.
As a condition to Administrative Agent’s and Lenders’ agreement to enter into
the Loan Agreement, Guarantor has agreed to enter into this Guaranty.

D.
Guarantor is the direct or indirect owner of Borrower and will benefit from the
Loan.

THEREFORE, to induce Administrative Agent and Lenders to enter into the Loan
Agreement, and in consideration thereof, Guarantor unconditionally, absolutely
and irrevocably guarantees and agrees as follows:
1.
GUARANTY. Guarantor hereby unconditionally, absolutely and irrevocably
guarantees and promises to pay to Administrative Agent, or order, on demand, in
lawful money of the United States of America, in immediately available funds and
to defend, indemnify and hold harmless Administrative Agent, Lenders, and each
of their respective directors, officers, employees, successors and assigns from
and against any and all claims, suits, liabilities (including, without
limitation, strict liabilities and any impairment of Lenders’ security for the
Loan), actions, or proceedings, any obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, court costs, and
legal or other expenses (including, without limitation, attorneys’ fees and
expenses and amounts paid in settlement of whatever kind or nature), which
Administrative Agent or Lenders may incur as a direct or indirect consequence
of: (a) fraud or willful misrepresentation by Borrower, Guarantor, the Manager,
KBS Strategic Opportunity REIT, Inc. (“KBS REIT”), or any other Affiliate of
Guarantor or KBS REIT (collectively, “Borrower or its Affiliate”); (b)
intentional physical waste of any real property constituting collateral for the
Loan (the “Property”) by Borrower or its Affiliate; (c) intentional
misapplication or misappropriation by Borrower or its Affiliate of (i) proceeds
paid under any insurance policy by reason of damage, loss or destruction
affecting any portion of the Property, or (ii) any proceeds or awards resulting
from condemnation of all or any part of the Property or any deed given in lieu
thereof; (d) intentional





--------------------------------------------------------------------------------



Loan No. 1011181

misapplication or misappropriation by Borrower or its Affiliate of rents
received after receipt by Borrower of any notice of default, foreclosure or the
exercise of the power of sale under the Deed of Trust or any other remedies by
Administrative Agent upon a default by Borrower; (e) intentional
misappropriation or misapplication by Borrower or its Affiliate of any funds
disbursed to Borrower from any account which is collateral for the Loan; or (f)
Borrower’s breach of the covenants set forth in Section 9.17(a) of the Loan
Agreement; provided, for avoidance of doubt, the exercise by Mezzanine Lender of
its rights under the Mezzanine Loan Documents, including, without limitation,
foreclosing on its pledge of the equity interests in Borrower, shall not result
in liability to Guarantor under this clause (f).
2.
EXCEPTIONS; FULL RECOURSE. Notwithstanding the foregoing, or anything to the
contrary contained in this Guaranty or the other Loan Documents, the limitation
on liability set forth in Section 1 above shall be null and void and completely
inapplicable, and Guarantor shall be fully and personally liable for the payment
and performance of all obligations set forth in the Loan Agreement and the other
Loan Documents, including the payment of all principal, interest and other
amounts under the Note, in immediately available funds, upon the occurrence of
(a) any event referred to in Section 11.1(f)(i) of the Loan Agreement (provided,
that, for purposes of this Guaranty, the 60-day time period for dismissal
referred to in Section 11.1(f)(i) of the Loan Agreement shall be increased to
120 days), or (b) any event referred to in Section 11.1(g) of the Loan
Agreement.

3.
NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Administrative
Agent’s or any Lender’s rights to enforce its rights and remedies under the Loan
Documents and under this Guaranty or the indemnity provided herein, in the Loan
Documents or in connection with the Loan, or otherwise provided in equity or
under applicable law, including, without limitation, the right to pursue any
remedy for injunctive or other equitable relief, or any suit or action in
connection with the preservation, enforcement or foreclosure of the liens,
mortgages, assignments and security interests which are now or at any time
hereafter security for the payment and performance of all obligations under the
Loan Agreement or in the other Loan Documents. The provisions of Sections 1 and
2 of this Guaranty shall prevail and control over any contrary provisions
elsewhere in this Guaranty or the other Loan Documents.

4.
REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrower or exhausting any or all security for the
Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Administrative Agent and/or Lenders as a direct or indirect
consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

5.
RIGHTS OF ADMINISTRATIVE AGENT AND LENDERS. Guarantor authorizes Administrative
Agent and Lenders, as applicable, without giving notice to Guarantor or
obtaining Guarantor’s consent and without affecting the liability of Guarantor,
from time to time to: (a) renew, modify or extend all or any portion of
Borrower’s obligations under the Note or any of the other Loan Documents; (b)
declare all sums owing to any Lender under the Note and the other Loan Documents
due and payable upon the occurrence of a Default (as defined in the Loan
Agreement) under the Loan Documents; (c) make non‑material changes in the dates
specified for payments of any sums payable in periodic installments under the
Note or any of the other Loan Documents; (d) otherwise modify the terms of any
of the Loan Documents, except for (i) increases in the principal amount of the
Note or changes in the manner by which interest rates, fees or charges are
calculated under the Note and the other Loan Documents (Guarantor acknowledges
that if the Note or other Loan Documents so provide, said interest rates, fees
and


2

--------------------------------------------------------------------------------



Loan No. 1011181

charges may vary from time to time) or (ii) advancement of the Maturity Date of
the Note where no Default has occurred under the Loan Documents; (e) take and
hold security for the performance of Borrower’s obligations under the Note or
the other Loan Documents and exchange, enforce, waive and release any such
security; (f) apply such security and direct the order or manner of sale thereof
as Administrative Agent in its discretion may determine; (g) release, substitute
or add any one or more endorsers of the Note or guarantors of Borrower’s
obligations under the Note or the other Loan Documents; (h) apply payments
received by Administrative Agent from Borrower to any obligations of Borrower to
Administrative Agent or any Lender, in such order as Administrative Agent shall
determine in its sole discretion, whether or not any such obligations are
covered by this Guaranty; (i) assign this Guaranty in whole or in part; and (j)
assign, transfer or negotiate all or any part of the indebtedness evidenced by
the Note and the other Loan Documents.
6.
GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners, managers, members or agents acting or purporting
to act on behalf of Borrower, Guarantor or any principal of Borrower or
Guarantor or any defect in the formation of Borrower, Guarantor or any principal
of Borrower or Guarantor; (c) any defense based upon the application by Borrower
of the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Administrative Agent or intended or understood by Administrative
Agent or Guarantor; (d) any right and defense arising out of an election of
remedies by Administrative Agent, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against
Borrower by the operation of Section 580d of the California Code of Civil
Procedure or otherwise; (e) any defense based upon Administrative Agent’s or any
Lender’s failure to disclose to Guarantor any information concerning Borrower’s
financial condition or any other circumstances bearing on Borrower’s ability to
pay all sums payable under the Note or any of the other Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Administrative
Agent’s or any Lender’s election, in any proceeding instituted under the Federal
Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation, any right to enforce any remedy
which Administrative Agent or any Lender may have against Borrower and any right
to participate in, or benefit from, any security for the Note or the other Loan
Documents, now or hereafter held by Administrative Agent; (j) presentment,
demand, protest and notice of any kind; (k) the benefit of any statute of
limitations affecting the liability of Guarantor hereunder or the enforcement
hereof; and (l) any rights under California Code of Civil Procedure Sections
580a and 726(b), which provide, among other things, that (i) a creditor must
file a complaint for deficiency within three (3) months of a nonjudicial
foreclosure sale or judicial foreclosure sale, as applicable, (ii) a fair market
value hearing must be held, and (iii) the amount of the deficiency judgment
shall be limited to the amount by which the unpaid debt exceeds the fair market
value of the security, but not more than the amount by which the unpaid debt
exceeds the sale price of the security. Guarantor further waives any and all
rights and defenses that Guarantor may have because Borrower’s debt is secured
by real property; this means, among other things, that: (1) Administrative Agent
may collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by Borrower; (2) if Administrative Agent forecloses
on any real property collateral pledged by Borrower, then (A) the amount of the
debt may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Administrative Agent may collect from Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because


3

--------------------------------------------------------------------------------



Loan No. 1011181

Borrower’s debt is secured by real property. These rights and defenses being
waived by Guarantor include, but are not limited to, any rights or defenses
based upon Sections 580a, 580b, 580d or 726 of the California Code of Civil
Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Guarantor further expressly waives to the extent permitted by
law any and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to Guarantor under California Civil Code Sections 2787 to
2855, inclusive, 2899 and 3433, or under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any of such sections. Finally, Guarantor
agrees that the performance of any act or any payment which tolls any statute of
limitations applicable to the Note or any of the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Guarantor’s
liability hereunder.
7.
GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges that: (a) Administrative Agent and Lenders would not make the Loan
but for this Guaranty; (b) there are no conditions precedent to the
effectiveness of this Guaranty; (c) Guarantor has established adequate means of
obtaining from sources other than Administrative Agent and Lenders, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition, the Property and Borrower’s activities relating thereto and
the status of Borrower’s performance of obligations under the Loan Documents,
and Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder and Administrative Agent has made no representation to Guarantor as to
any such matters; (d) the most recent financial statements of Guarantor
previously delivered to Administrative Agent are true and correct in all
respects, have been prepared in accordance with generally accepted accounting
principles consistently applied (or other principles acceptable to
Administrative Agent and Lenders) and fairly present the financial condition of
Guarantor as of the respective dates thereof, and no material adverse change has
occurred in the financial condition of Guarantor since the respective dates
thereof; and (e) Guarantor has not and will not, without the prior written
consent of Administrative Agent, sell, lease, assign, encumber, hypothecate,
transfer or otherwise dispose of all or substantially all of Guarantor’s assets,
or any interest therein, other than in the ordinary course of Guarantor’s
business.

8.
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower to Guarantor to the obligations at any time owing by Borrower to
Administrative Agent and/or Lenders under the Note and the other Loan Documents.
Guarantor assigns all such indebtedness to Administrative Agent for the benefit
of Lenders as security for this Guaranty, the Note, and the other Loan
Documents. Guarantor agrees to make no claim for such indebtedness until all
obligations of Borrower under the Note and the other Loan Documents have been
fully discharged. Guarantor agrees that it will not take any action or initiate
any proceedings, judicial or otherwise, to enforce Guarantor’s rights or
remedies with respect to any such indebtedness, including without limitation any
action to enforce remedies with respect to any defaults under such indebtedness
or to any collateral securing such indebtedness or to obtain any judgment or
prejudgment remedy against Borrower or any such collateral. Guarantor also
agrees that it will not commence or join with any other creditor or creditors of
Borrower in commencing any bankruptcy, reorganization or insolvency proceedings
against Borrower. Guarantor further agrees not to assign all or any part of such
indebtedness unless Administrative Agent is given prior notice and such
assignment is expressly made subject to the terms of this Guaranty. If
Administrative Agent so requests, (a) all instruments evidencing such
indebtedness shall be duly endorsed and delivered to Administrative Agent, (b)
all security for such indebtedness shall be duly assigned and delivered to
Administrative Agent, (c) such indebtedness shall be enforced, collected and
held by Guarantor as trustee for Administrative Agent and shall be paid over to
Administrative Agent on account of the Loan, but without reducing or affecting
in any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Administrative Agent deems necessary
or appropriate to perfect, preserve and enforce Administrative Agent’s and
Lenders’ rights in and to such indebtedness and any security therefor. If
Guarantor fails to take any such action, Administrative Agent, as
attorney-in-fact for Guarantor, is hereby authorized


4

--------------------------------------------------------------------------------



Loan No. 1011181

to do so in the name of Guarantor. The foregoing power of attorney is coupled
with an interest and cannot be revoked.
9.
BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Administrative Agent all rights of Guarantor
thereunder. If Guarantor does not file any such claim, Administrative Agent, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor or, in Administrative Agent’s discretion, to assign the claim to a
nominee and to cause proof of claim to be filed in the name of Administrative
Agent’s nominee. The foregoing power of attorney is coupled with an interest and
cannot be revoked. Administrative Agent or its nominee shall have the right, in
its reasonable discretion, to accept or reject any plan proposed in such
proceeding and to take any other action which a party filing a claim is entitled
to do. In all such cases, whether in administration, bankruptcy or otherwise,
the person or persons authorized to pay such claim shall pay to Administrative
Agent the amount payable on such claim and, to the full extent necessary for
that purpose, Guarantor hereby assigns to Administrative Agent all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Administrative Agent receives cash by reason of any such payment or
distribution. If Administrative Agent receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this Guaranty.
If all or any portion of the obligations guaranteed hereunder are paid or
performed, the obligations of Guarantor hereunder shall continue and shall
remain in full force and effect in the event that all or any part of such
payment or performance is avoided or recovered directly or indirectly from
Administrative Agent as a preference, fraudulent transfer or otherwise under the
Bankruptcy Code or other similar laws, irrespective of (a) any notice of
revocation given by Guarantor prior to such avoidance or recovery, or (b) full
payment and performance of all of the indebtedness and obligations evidenced and
secured by the Loan Documents.

10.
LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Subject to the
limitations set forth in the Loan Agreement, Guarantor agrees that
Administrative Agent and Lenders may elect, at any time, to sell, assign, or
grant participations in all or any portion of their rights and obligations under
the Loan Documents and this Guaranty, and that any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities, at Administrative Agent’s or Lender’s sole discretion.
Guarantor further agrees that Administrative Agent and Lenders may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to
Administrative Agent or any Lender with respect to: (a) the Property and its
operation; (b) any party connected with the Loan (including, without limitation,
Guarantor, Borrower, any partner of Borrower, any constituent partner of
Borrower, any other guarantor and any non-borrower trustor); and/or (c) any
lending relationship other than the Loan which Administrative Agent or any
Lender may have with any party connected with the Loan; provided, however, any
recipients of any Non-Public Information shall have signed a commercially
reasonable confidentiality agreement with respect to such Non-Public Information
prior to receiving the same. In the event of any such sale, assignment or
participation, Administrative Agent and the parties to such transaction shall
share in the rights and obligations of Lenders as set forth in the Loan
Documents only as and to the extent they agree among themselves. In connection
with any such sale, assignment or participation, Guarantor further agrees that
the Guaranty shall be sufficient evidence of the obligations of Guarantor to
each purchaser, assignee, or participant, and upon written request by
Administrative Agent, Guarantor shall, within fifteen (15) days after request by
Administrative Agent, (x) deliver to Administrative Agent and any other party
designated by Administrative Agent an estoppel certificate, in form and
substance acceptable to Administrative Agent, verifying for the benefit of
Administrative Agent and any such other party the status, terms and provisions
of this Guaranty, and (y) enter into such amendments or modifications to this
Guaranty and the Loan Documents as Administrative Agent may reasonably request
in order to evidence and facilitate any such sale,


5

--------------------------------------------------------------------------------



Loan No. 1011181

assignment, or participation without impairing Guarantor’s rights or increasing
Guarantor’s obligations hereunder.
Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.
11.
ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Sections 1 and 2 hereof arising or created after any attempted revocation hereof
or after the death of Guarantor (if Guarantor is a natural person, in which
event this Guaranty shall be binding upon Guarantor’s estate and Guarantor’s
legal representatives and heirs). The obligations of Guarantor hereunder shall
be in addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. This Guaranty is
independent of the obligations of Borrower under the Note, the Deed of Trust and
the other Loan Documents. Guarantor hereby authorizes and empowers
Administrative Agent to exercise, in its sole discretion, any rights and
remedies, or any combination thereof, which may then be available, since it is
the intent and purpose of Guarantor that the obligations hereunder shall be
absolute, independent and unconditional under any and all circumstances.
Administrative Agent may bring a separate action to enforce the provisions
hereof against Guarantor without taking action against Borrower or any other
party or joining Borrower or any other party as a party to such action. Except
as otherwise provided in this Guaranty, this Guaranty is not secured and shall
not be deemed to be secured by any security instrument unless such security
instrument expressly recites that it secures this Guaranty.

12.
ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Administrative Agent
to enforce or defend any provision of this Guaranty, or any of the other Loan
Documents, or as a consequence of any Default under the Loan Documents, with or
without the filing of any legal action or proceeding, Guarantor shall pay to
Administrative Agent, immediately upon demand all attorneys’ fees and costs
incurred by Administrative Agent in connection therewith, together with interest
thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.

13.
RULES OF CONSTRUCTION. The term “Borrower” as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term “person” as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

14.
CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Administrative Agent to order and obtain, from a credit
reporting agency of Administrative Agent’s choice, a third party credit report
on such legal entity and individual.

15.
GOVERNING LAW. This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of California, except to the extent preempted by
federal laws. Guarantor and all persons and entities in any manner obligated to
Administrative Agent and Lenders under this Guaranty consent to the jurisdiction
of any federal or state court within the State of California having proper venue
and also consent to service of process by any means authorized by California or
federal law.


6

--------------------------------------------------------------------------------



Loan No. 1011181

16.
ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant to
this Guaranty shall be delivered by electronic communication and delivery,
including, the internet, e-mail or intranet websites to which Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.edgar.com <http://www.edgar.com> or a website sponsored or hosted by
Administrative Agent or Borrower) provided that the foregoing shall not apply to
notices to a Lender that have not notified Administrative Agent or Guarantor
that it cannot or does not want to receive electronic communications.
Administrative Agent or Guarantor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which Administrative
Agent or Guarantor posts such documents or the documents become available on a
commercial website and Administrative Agent or Guarantor notify each Lender of
said posting and provides a link thereto; provided, if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.

17.
MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantor, Administrative Agent and Lenders. The liability of all
persons and entities who are in any manner obligated hereunder shall be joint
and several. If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty. This Guaranty shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by Administrative Agent under the Deed of Trust or any of the
other Loan Documents, including without limitation any foreclosure or deed in
lieu thereof.

18.
ADDITIONAL PROVISIONS. Such additional terms, covenants and conditions as may be
set forth on any exhibit executed by Guarantor and attached hereto which recites
that it is an exhibit to this Guaranty are incorporated herein by this
reference.

19.
ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent and Lenders’
consideration for entering into this transaction, Administrative Agent and
Lenders have specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and Lenders
that Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Guarantor, and (iv) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
this Guaranty with the intent that this Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

20.
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE
AGENT AND LENDERS, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF


7

--------------------------------------------------------------------------------



Loan No. 1011181

THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY, ADMINISTRATIVE AGENT AND LENDERS HEREBY AGREE AND
CONSENT THAT ANY PARTY TO THIS GUARANTY AND ADMINISTRATIVE AGENT AND LENDERS MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND ADMINISTRATIVE AGENT AND
LENDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO MAKE THE LOAN TO
BORROWER.



8

--------------------------------------------------------------------------------



Loan No. 1011181

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date first
written above.
“Guarantor”
KBS SOR PROPERTIES, LLC,
a Delaware limited liability company
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer
Address of Guarantor:

c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:
Todd Smith    

Tel:
(949) 797-0338

Fax:
(949) 417-6520

With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:
Jeff Waldvogel    

Tel:
(949) 797-0327

Fax:
(949) 417-6520

Address of Administrative Agent:
Wells Fargo Bank, National Association
Real Estate Group
Orange County
2030 Main Street, Suite 800
Irvine, CA 92614
Attn:
Damon Smith

Vice President
Tel:
(949) 251-4913

Fax:
(949) 851-9728





SFI-847116

Signature Page – Limited Guaranty